LIGON, J.
In the case of Wood v. Russell, at the present term, the precise point arising in this case was presented, and we held, that, where a suit is pending in one county, and a summons of garnishment arising out of it is sued out, and sent to another county, by the sheriff of which it is returned executed, and a judgment nisi is taken against the garnishee for Ailing to appear and answer; the writ of scire facias, issuing on such judgment nisi, must be sent to and returned by the sheriff of the county in which the process of garnishment was served, or in which the garnishee resides, in order to sustain a judgment final against such garnishee.
Such is not the case here, and the judgment is reversed, and the cause remanded.